UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7299



MAURICE BERNARD STEWART, JR.,

                                              Plaintiff - Appellant,

          versus


DOCTOR MANGER; NURSE MANGES; OTHER UNKNOWN
NAMED NURSE; EMPLOYEES OF PRISON HEALTH
SERVICES, in their official & personal
capacities, Western Correctional Institution;
NURSE KALANUT,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-2169-1-JFM)


Submitted:   December 17, 2003         Decided:     February 20, 2004


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Bernard Stewart, Jr., Appellant Pro Se. Conrad Whiting
Varner, Frederick William Goundry, III, VARNER & GOUNDRY,
Frederick, Maryland; Donald Joseph Crawford, ALDELMAN, SHEFF &
SMITH, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Maurice    Bernard    Stewart,      Jr.,   appeals   the   district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          See Stewart v. Manger, No. CA-02-2169-1-JFM (D.

Md. July 17, 2003).             We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented    in   the

materials      before     the    court   and     argument   would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                         - 2 -